Citation Nr: 0029293	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-26 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's fee-basis outpatient medical care was 
properly discontinued.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Medical Administrative Service (MAS) at the VA 
Medical Center (VAMC) in San Francisco, California, which 
discontinued the veteran's fee-basis outpatient medical care.  
The veteran's case was remanded in August 1998 for further 
development.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service connected for PTSD, rated as 100 
percent disabling, effective since October 1992.

3.  The veteran apparently began receiving private outpatient 
care from a psychiatrist and therapist for his psychiatric 
disability under the fee-basis program in 1993.

4.  In June 1996, continuation of authorization for fee-basis 
outpatient treatment from the private psychiatrist was denied 
as it was determined that the VA Outpatient Clinic in Santa 
Rosa, California, was capable of furnishing the medication 
management services required by the veteran and that this 
facility was not geographically inaccessible to the veteran. 

5.  Effective June 2, 1997, continuation of authorization for 
fee-basis outpatient psychotherapy treatment was denied as it 
was determined that the VA Outpatient Clinic in Santa Rosa, 
California, was capable of furnishing the medical services 
required by the veteran and that this facility was not 
geographically inaccessible to the veteran.

6.  The decisions to discontinue authorization for fee-basis 
psychiatric and psychotherapy outpatient care for the veteran 
were not arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.


CONCLUSIONS OF LAW

1.  The veteran's fee-basis outpatient psychiatric medical 
care was properly discontinued.  38 U.S.C.A. §§ 1701, 1703, 
1710, 5107 (West 1991); 38 C.F.R. § 17.52 (2000).

2.  The veteran's fee-basis outpatient psychotherapy medical 
care was properly discontinued.  38 U.S.C.A. §§ 1701, 1703, 
1710, 5107 (West 1991); 38 C.F.R. § 17.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care for his service-
connected psychiatric disability.  Records indicate that when 
the authorization was discontinued, the veteran's treating 
psychiatrist under the VA fee- basis program was D. J. Bloom, 
M.D., and the veteran's treating psychotherapist was R. 
Joseph, M.A.; both were located in Santa Rosa, California, 
and the veteran was residing in Cazadero, California.

The veteran contends that requiring him to go to the VA 
Outpatient Clinic in Santa Rosa, California will exacerbate 
his PTSD symptoms.  He also argues that appointments for 
psychiatric and therapy treatment are not readily available.  
Thus, he contends that discontinuance of the fee-basis 
treatment was arbitrary and capricious.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) in the case of Meakin v. 
West, 11 Vet. App. 183 (1998), held that the Board had 
jurisdiction to decide whether a veteran was eligible for 
fee-basis medical care.

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, may contract with non-VA facilities 
in order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability 
or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
term "medical services," as defined in 38 U.S.C.A. § 1701(6), 
includes outpatient treatment.

First, under § 1703(a)(1)(A), before the Secretary is 
permitted to contract with a non-VA facility in order to 
procure fee-basis care, it must be established not only that 
the applicant is a veteran and that he seeks treatment for a 
service-connected disability, but also that VA facilities are 
either (1) geographically inaccessible or (2) not capable of 
providing the care or services that he requires.  Because a 
veteran seeking treatment for a service-connected disability 
could thus never be eligible for fee-basis outpatient 
treatment under § 1703(a)(1)(A) until either (1) or (2) has 
been satisfied, a determination as to an applicant's 
eligibility for fee-basis outpatient care must necessarily 
include a factual determination as to whether either (1) or 
(2) has been satisfied.  See 38 U.S.C. § 7261(a)(4).  Second, 
under the plain meaning of § 1703(a), authorization for fee-
basis treatment takes place only after satisfaction of either 
(1) or (2), and means the letting of a contract.  Third, the 
first sentence of § 20.101(b) by its terms extends 
jurisdiction to all cases involving eligibility for 
outpatient treatment, not just to cases involving eligibility 
for VA outpatient treatment.  See 38 C.F.R. § 20.101(b).  
Meakin, at 186.

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his psychiatric disability 
is not in dispute; the matter of authorization of the medical 
services was decided in his favor as he was found to be in 
need of the treatment and it was appropriate for his 
conditions.  While he had received his care for several years 
from private providers at VA expense under the fee-basis 
program, following a 1996 review, the VA Medical 
Administration Service (MAS) decided to terminate his fee-
basis status as to the medication management services 
provided by D. J. Bloom, M.D., a private psychiatrist, 
effective April 1996.  It was determined that further 
outpatient psychiatric services could be provided at 
government expense at the VA Outpatient Clinic in Santa Rosa.

In December 1996, the VA authorizing physician notified the 
fee basis unit of the MAS that a decision as to the possible 
transfer of the psychotherapy component of the veteran's 
outpatient treatment had not yet been made, as a request for 
authorization for treatment from his fee-basis therapist, R. 
Joseph, M.A., had not been received.  Thereafter, in March 
1997 the VA MAS also decided to terminate the veteran's fee-
basis status as to the psychotherapy services provided by the 
private therapist, effective June 1997.  It was determined 
that further outpatient psychotherapy services could be 
provided at government expense at the VA Outpatient Clinic in 
Santa Rosa.

In reviewing the veteran's claim, the Board finds that the 
veteran was initially eligible for fee basis care, as the VA 
Medical Center in San Francisco, was geographically 
inaccessible to him given the nature of his disability and 
the distance from his home to the San Francisco facility.  
However, the evidence of record fails to show that the 
decisions to discontinue the veteran's fee-basis psychiatric 
and/or psychotherapy outpatient medical care was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  The decision to discontinue the 
veteran's fee-basis outpatient medical care due to available 
services at the VA Santa Rosa Outpatient Clinic does not 
result in additional driving time for the veteran as the 
record shows that he was already driving to Santa Rosa to 
visit his fee-basis psychiatrist and his therapist.  That 
being said, the record contains no indication that the action 
by the San Francisco VAMAS was in any way personal, i.e., 
retribution or a vendetta against this particular veteran.  
Rather, the evidence, including the July 1996 and March 1997 
letters to the veteran, indicates that the veteran's fee-
basis outpatient medical care was being discontinued because 
the pertinent VA medical services could be economically 
provided at the Santa Rosa VA Outpatient Clinic.  The Board 
finds therefore that there was a rational basis for this 
decision and that such determination was not arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  

In essence, the veteran's principle contention is that he 
should be allowed to continue to receive fee-basis outpatient 
medical care because such care has been provided since 1993, 
his medical providers are well-known to him and he to them, 
and the transition to the VA clinic may exacerbate his PTSD 
symptoms.  The veteran's assertions, in the absence of 
supporting evidence, that the MAS's decision to the contrary 
constitutes arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law does not make it so. 

It is further argued that the availability of appointments at 
the VA Outpatient Clinic in Santa Rosa is inadequate.  
However, the authorizing physician specifically addressed 
this contention in a November 1998 written response, in which 
he found that the VA Santa Rosa Clinic continued to have 
available services for the veteran.  It was also noted that 
several appointments had been scheduled for the veteran in 
order to evaluate his current psychiatric condition and 
schedule appropriate follow-up appointments; however, the 
veteran had not kept these appointments.  Thus, the Board 
finds that, based on the evidence of record, the veteran 
would not be currently eligible for fee-basis care as VA 
facilities are neither (1) geographically inaccessible or (2) 
not capable of providing the care or services that he 
requires.  See Meakin at 186.

Accordingly, for the above reasons and bases, it can only be 
concluded that the veteran's fee-basis outpatient psychiatric 
and psychotherapy medical care was properly discontinued.  38 
U.S.C.A. §§ 1701, 1703, 1710; 38 C.F.R. § 17.52.


ORDER

The veteran's fee-basis outpatient psychiatric and 
psychotherapy medical care was properly discontinued and the 
appeal is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


